
	
		I
		112th CONGRESS
		1st Session
		H. R. 1323
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Bartlett (for
			 himself, Mr. Harris,
			 Mr. Jones,
			 Mr. Kucinich,
			 Mr. Paul, and
			 Mr. McKeon) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the President to recommend specific reductions
		  in nonsecurity discretionary appropriations for fiscal year 2011 to offset the
		  costs of military operations in Libya.
	
	
		1.Short titleThis Act may be cited as the
			 Protect America from U.S. Military Expenses in Libya Act of
			 2011.
		2.Reductions in
			 FY2011 nonsecurity funding to offset costs of military operations in
			 Libya
			(a)Submission of
			 recommendationsNot later than July 1, 2011, to ensure that the
			 cost of military operations in Libya does not increase the Federal deficit or
			 reduce the capability of the United States Armed Forces, the President shall
			 submit to the Congress a list of recommendations for specific rescissions of
			 nonsecurity discretionary appropriations for fiscal year 2011, for
			 reappropriation to accounts of the Department of Defense to replace the amounts
			 obligated for such operations for such fiscal year.
			(b)Minimum
			 aggregate amount of recommended rescissionsThe aggregate amount
			 of the rescissions recommended under subsection (a) shall be not less than the
			 projected cost determined under subsection (c).
			(c)Projection of
			 cost of military operationsNot later than June 1, 2011, the
			 Secretary of Defense shall determine and submit to the Congress and the
			 President a report containing the projected cost to the United States of
			 military operations in Libya for fiscal year 2011, based on the cost of such
			 operations through May 15, 2011.
			(d)DefinitionsIn this section:
				(1)The term
			 nonsecurity discretionary appropriations means discretionary
			 appropriations other than appropriations made available for an account,
			 program, project, or activity of the Department of Defense, Department of
			 Homeland Security, or Department of Veterans Affairs.
				(2)The term military operations in
			 Libya includes the military operations in Libya designated by the
			 United States as Operation Odyssey Dawn and by the North Atlantic Treaty
			 Organization as Operation Unified Protector.
				
